NUMBER 13-20-00075-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


VALENTIN GAONA,                                                           Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.



                       MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria

      Appellant, Valentin Gaona, attempts to appeal his conviction for capital murder

rendered in trial court cause number 07-CR-3875-F in the 214th District Court of Nueces

County, Texas. Because this case has already been subject to appeal on the merits and
this appeal was filed more than ten years too late, we dismiss the appeal for want of

jurisdiction.

       This Court’s appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a

timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       Sentence in this matter was imposed on April 25, 2008. The notice of appeal at

issue was filed on February 7, 2020. On February 12, 2020, the Clerk of this Court notified

appellant that it appeared that the appeal was not timely perfected. Appellant was advised

that the appeal would be dismissed if the defect was not corrected within ten days from

the date of receipt of the Court’s directive. The appellant has not corrected the defect.

Additionally, appellant had previously appealed this same conviction in this Court in cause

numbers 13-08-364-CR and 13-19-00606-CR.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). The

time within which to file the notice may be enlarged if, within fifteen days after the deadline

for filing the notice, the party files the notice of appeal and a motion complying with Rule

10.5(b) of the Texas Rules of Appellate Procedure. See id. R. 26.3. Appellant’s notice of

appeal, filed more than ten years after sentence was imposed, was untimely, and

accordingly, we lack jurisdiction over the appeal. See Slaton, 981 S.W.2d at 210.


                                              2
      This appeal is DISMISSED for lack of jurisdiction. Pending motions, if any, are

likewise DISMISSED for lack of jurisdiction.

                                                          NORA L. LONGORIA
                                                          Justice
Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of March, 2020.




                                               3